                   Case 5:20-cv-03901-BLF Document 70 Filed 05/19/21 Page 1 of 6



            1   THE LAW OFFICES OF ANDREW J. BROWN
                ANDREW J. BROWN (160562)
            2   501 West Broadway, Suite 1490
                San Diego, CA 92101
            3   Tel: 619/501-6550
                andrewb@thebrownlawfirm.com
            4
                BLOOD HURST & O’REARDON, LLP
            5   TIMOTHY G. BLOOD (149343)
                THOMAS J. O’REARDON II (247952)
            6   501 West Broadway, Suite 1490
                San Diego, CA 92101
            7   Tel: 619/338-1100
                619/338-1101 (fax)
            8   tblood@bholaw.com
                toreardon@bholaw.com
            9
                Attorneys for Plaintiffs
           10
                                              UNITED STATES DISTRICT COURT
           11
                              NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
           12
                JOHN COFFEE, MEI-LING MONTANEZ,                 Case No. 5:20-cv-03901-BLF
           13   and S.M., a minor by MEI-LING
                MONTANEZ, S.M.’s parent and guardian, on        STIPULATION EXTENDING BRIEFING
           14   behalf of themselves and all others similarly   DEADLINES RE DEFENDANT’S MOTION
                situated,                                       TO DISMISS; AND [PROPOSED] ORDER
           15
                                Plaintiffs,
           16                                                   CLASS ACTION
                       v.
           17                                                   District Judge Beth Labson Freeman
                GOOGLE LLC,                                     Courtroom 3, 5th Floor, San Jose
           18                                                   Magistrate Judge Susan van Keulen
                                Defendant.                      Courtroom 6, 4th Floor, San Jose
           19
                                                                Complaint Filed:    June 12, 2020
           20                                                   Trial Date:         Not Set

           21                                                   JURY TRIAL DEMANDED

           22

           23

           24

           25

           26
           27

           28
                                                                           Case No. 5:20-cv-03901-BLF
00177919                    STIPULATION TO EXTEND BRIEFING DEADLINES RE MOTION TO DISMISS
                   Case 5:20-cv-03901-BLF Document 70 Filed 05/19/21 Page 2 of 6



            1                                            STIPULATION

            2          Plaintiffs John Coffee, Mei-Ling Montanez, and S.M., a minor by Mei-Ling Montanez,

            3   S.M.’s parent and guardian, on behalf of themselves and all others similarly situated (“Plaintiffs”)

            4   and Defendant Google LLC (“Defendant”) hereby stipulate, pursuant to Civil L.R. 6-1 and 6-2 and

            5   subject to approval by the Court, for an extension of the deadlines to file opposition and reply

            6   memoranda regarding Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint. (ECF

            7   No. 66). The proposed extension and briefing schedule will not impact the hearing date relating to

            8   Defendant’s Motion, which is set for October 21, 2021, or any other deadlines in this matter.

            9          WHEREAS, on March 11, 2021, the Court granted the Parties’ stipulation relating to
           10   Plaintiffs’ First Amended Complaint and set the following deadlines:

           11          •    Plaintiffs’ deadline to file their First Amended Complaint is March 19, 2021;
           12          •    Defendant’s Motion to Dismiss shall be due on April 19, 2021;
           13          •    Plaintiffs’ Opposition to Defendant’s Motion to Dismiss shall be due on May 19, 2021;
           14               and

           15          •    Defendant’s Reply in Support of its Motion to Dismiss shall be due on June 9, 2021
           16   (ECF No. 58).

           17          WHEREAS, on April 19, 2021, Defendant filed its Motion to Dismiss (ECF No. 66). The

           18   Motion was set for a hearing on July 15, 2021.

           19          WHEREAS, on April 23, 2021, the Court reset the hearing on Defendant’s Motion to
           20   Dismiss to October 21, 2021. (ECF No. 68)

           21          WHEREAS, due to scheduling conflicts and in light of the three-month continuance of the

           22   hearing relating to Defendant’s Motion to Dismiss, Plaintiffs have requested and Defendant has

           23   agreed to a revised briefing schedule for the opposition and reply memoranda.

           24          WHEREAS, the Parties believe there is good cause for the proposed, revised briefing

           25   schedule on Defendant’s Motion to Dismiss to permit the Parties more time to file their opposition

           26   and reply briefs particularly because the deadlines will not impact the continued hearing date.
           27          WHEREAS, the Parties have met and conferred, and believe there is good cause for the

           28   proposed motion to dismiss briefing schedule. This request is made in good faith, and the requested
                                                         1                Case No. 5:20-cv-03901-BLF
00177919                   STIPULATION TO EXTEND BRIEFING DEADLINES RE MOTION TO DISMISS
                    Case 5:20-cv-03901-BLF Document 70 Filed 05/19/21 Page 3 of 6



            1   schedule will not alter or effect any other deadline set by the Court. This is the first request for an

            2   extension since Defendant filed its Motion to Dismiss.

            3          ACCORDINGLY, IT IS HEREBY STIPULATED AND AGREED, subject to the

            4   approval of the Court, that:

            5          1.       Plaintiffs’ Opposition to Defendant’s Motion to Dismiss shall be due on July 30,

            6                   2021.

            7          2.       Defendant’s Reply in Support of its Motion to Dismiss shall be due on October 1,

            8                   2021.

            9          3.       The hearing on Defendant’s Motion to Dismiss shall remain set for October 21, 2021.
           10          NOW, THEREFORE, this Agreement is entered into by and among the Parties, by and

           11   through their respective counsel and representatives.

           12                                                   Respectfully submitted,

           13   Dated: May 17, 2021                              BLOOD HURST & O’REARDON, LLP
                                                                 TIMOTHY G. BLOOD (149343)
           14                                                    THOMAS J. O’REARDON II (247952)

           15                                                    By:            s/ Timothy G. Blood
                                                                               TIMOTHY G. BLOOD
           16
                                                                 501 West Broadway, Suite 1490
           17                                                    San Diego, CA 92101
                                                                 Tel: 619/338-1100
           18                                                    619/338-1101 (fax)
                                                                 tblood@bholaw.com
           19                                                    toreardon@bholaw.com
                                                                 THE LAW OFFICES OF ANDREW J. BROWN
           20                                                    ANDREW J. BROWN (160562)
                                                                 501 West Broadway, Suite 1490
           21                                                    San Diego, CA 92101
                                                                 Tel: 619/501-6550
           22                                                    andrewb@thebrownlawfirm.com
           23                                                    Attorneys for Plaintiffs

           24   Dated: May 17, 2021                              BAKER & McKENZIE LLP
                                                                 TERESA H. MICHAUD (296329)
           25
                                                                 By:           s/ Teresa A. Michaud
           26                                                                 TERESA H. MICHAUD
           27                                                    10250 Constellation Blvd., Suite 1850
                                                                 Los Angeles, CA 90067
           28                                                    Tel: 310/201-4728

                                                          2                Case No. 5:20-cv-03901-BLF
00177919                    STIPULATION TO EXTEND BRIEFING DEADLINES RE MOTION TO DISMISS
                   Case 5:20-cv-03901-BLF Document 70 Filed 05/19/21 Page 4 of 6



            1                                                310/201-4721 (fax)
                                                             teresa.michaud@bakermckenzie.com
            2
                                                             BAKER & McKENZIE LLP
            3                                                BRADFORD K. NEWMAN (178902)
                                                             ALEXANDER G. DAVIS (287840)
            4                                                ANNE KELTS ASSAYAG (298710)
                                                             600 Hansen Way
            5                                                Palo Alto, CA 94304
                                                             Tel: 650/856-2400
            6                                                650/856-9299 (fax)
                                                             bradford.newman@bakermckenzie.com
            7                                                alexander.davis@bakermckenzie.com
                                                             anne.assayag@bakermckenzie.com
            8                                                Attorneys for Defendant
            9
           10

           11                                      ECF CERTIFICATION

           12          The filing attorney attests that he has obtained concurrence regarding the filing of this

           13   document from the signatories to this document.

           14   Dated: May 17, 2021                         BLOOD HURST & O’REARDON, LLP

           15                                               By:            s/ Timothy G. Blood
                                                                          TIMOTHY G. BLOOD
           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                       3                Case No. 5:20-cv-03901-BLF
00177919                 STIPULATION TO EXTEND BRIEFING DEADLINES RE MOTION TO DISMISS
                   Case 5:20-cv-03901-BLF Document 70 Filed 05/19/21 Page 5 of 6



            1                                        [PROPOSED] ORDER

            2          Having reviewed the above Stipulation Extending Briefing Deadlines re Defendant’s Motion

            3   to Dismiss, IT IS HEREBY ORDERED that the Court finds that good cause exists for the entry of

            4   this Order. The schedule relating to Defendant’s Motion to Dismiss is as follows:

            5          1.       Plaintiffs’ Opposition to Defendant’s Motion to Dismiss shall be due on July 30,

            6                   2021.

            7          2.       Defendant’s Reply in Support of its Motion to Dismiss shall be due on October 1,

            8                   2021.

            9          3.       Defendant’s Motion to Dismiss shall remain set for hearing on October 21, 2021, at
           10                   9:00 a.m.

           11          IT IS SO ORDERED.

           12

           13          May 19, 2021
                DATED:_______________________
                                                             THE HONORABLE BETH LABSON FREEMAN
           14                                                 UNITED STATES DISTRICT COURT JUDGE
           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                          4                Case No. 5:20-cv-03901-BLF
00177919                    STIPULATION TO EXTEND BRIEFING DEADLINES RE MOTION TO DISMISS
                   Case 5:20-cv-03901-BLF Document 70 Filed 05/19/21 Page 6 of 6



            1                                    CERTIFICATE OF SERVICE

            2          I hereby certify that on May 17, 2021, I electronically filed the foregoing with the Clerk of

            3   the Court using the CM/ECF system which will send notification of such filing to the e-mail

            4   addresses denoted on the Electronic Mail Notice List, and I hereby certify that I have mailed the

            5   foregoing document or paper via the United States Postal Service to the non-CM/ECF participants

            6   indicated on the Electronic Mail Notice List.

            7          I certify under penalty of perjury under the laws of the United States of America that the

            8   foregoing is true and correct. Executed on May 17, 2021.

            9
                                                                             s/ Timothy G. Blood
           10                                                               TIMOTHY G. BLOOD
           11                                                   BLOOD HURST & O’REARDON, LLP
                                                                501 West Broadway, Suite 1490
           12                                                   San Diego, CA 92101
                                                                Tel: 619/501-6550
           13                                                   tblood@bholaw.com
           14

           15

           16

           17

           18

           19
           20

           21

           22

           23

           24

           25

           26
           27

           28
                                                       5                Case No. 5:20-cv-03901-BLF
00177919                 STIPULATION TO EXTEND BRIEFING DEADLINES RE MOTION TO DISMISS
